t c memo united_states tax_court arnold s and ellen k jacobs petitioners v commissioner of internal revenue respondent docket no filed date abraham gutwein and ira akselrad for petitioners louis a ramunno and paulette segal for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge respondent determined a deficiency in petitioners' joint federal_income_tax in the amount of dollar_figure plus additions to tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also determined that interest on the deficiency accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in a stipulation of settled issues the parties agreed to a reduced deficiency in the amount of dollar_figure plus reduced additions to tax in the amount of dollar_figure under sec_6659 for valuation_overstatement and in the amount of dollar_figure under sec_6653 for negligence the parties also agreed that the underpayment of dollar_figure is a substantial_underpayment in the notice_of_deficiency respondent refers to sec_1 a a and b for the additions to tax for negligence were provided under sec_6653 and attributable to a tax-motivated transaction for purposes of computing the interest payable with respect to such amount pursuant to sec_6621 with respect to the addition_to_tax under sec_6653 petitioners concede that the entire underpayment of income_tax is due to negligence but dispute the applicability of sec_6653 the sole issue for decision is whether the effective date of sec_6653 precludes application of that section to a portion of the deficiency equal to three installments of estimated_tax paid during the parties submitted this case fully stipulated the stipulated facts and attached exhibits are incorporated herein by this reference petitioners resided in new york new york at the time their petition was filed on april june and date petitioners made three payments of estimated_tax for taxable_year each in the amount of dollar_figure petitioners made a fourth and final payment of estimated_tax for taxable_year on date in the amount of dollar_figure on date petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and included a payment of dollar_figure after requesting another extension of time to file also on date an overpayment in the amount of dollar_figure from the prior tax period was credited towards petitioners' estimated_tax petitioners filed their return in date and claimed an overpayment of dollar_figure during petitioner arnold s jacobs acquired a percent interest in the clearwater group clearwater a limited_partnership that leased six sentinel expanded polyethylene epe recyclers respondent determined the deficiency and additions to tax for petitioners for as a consequence of disallowance of a loss deduction and investment tax and business energy credits claimed by petitioners on their return and resulting from their interest in clearwater the parties resolved all of the issues raised by the notice_of_deficiency except for the application of sec_6653 sec_6653 was added to the code by sec_722 of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 under this section if any part of an underpayment_of_tax is due to negligence or intentional disregard of the rules or regulations there shall be added to the tax in addition to the 5-percent addition provided by sec_6653 an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment attributable to negligence the sec_6653 addition_to_tax is imposed for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax sec_6653 erta sec_722 provides that sec_6653 applies to taxes the last date prescribed for payment of which is after date petitioners argue that the first three of their four required_installment payments of estimated_tax were made during and were payments of income_tax the last respective dates for payment of which were all before date consequently according to petitioners the sec_6653 addition_to_tax is inapplicable to three quarters of their underpayment we disagree the relevant provisions of the code are in subtitle f procedure and administration chapter sec_61 sec_62 sec_63 sec_64 and sec_66 concerning information and returns time and place for paying tax_assessment collection and limitations respectively sec_6072 sec_6151 sec_6201 sec_6211 sec_6315 sec_6501 sec_6513 these provisions reflect the annual nature of the income_tax and the recognition in the code that installment payments of estimated_tax are merely prepayments not payments of the tax itself in re ripley 926_f2d_440 5th cir sec_6315 provides that payment of the estimated income_tax or any installment thereof shall be considered payment on account of the income taxes imposed by subtitle a for the taxable_year emphasis added sec_6151 provides that generally a person required to make a return of tax is required to pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return sec_6072 which prescribes the time for filing income_tax returns provides that an individual taxpayer on the calendar_year basis must file his return on or before the fifteenth day of april following the close of the calendar_year petitioners' last day for filing their return and paying the tax thereon determined without regard to any extension was date sec_6513 prescribes the time a return is deemed filed and the tax is considered paid subsection a of sec_6513 provides for purposes of sec_6511 relating to limitations on credit or refund any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day for purposes of sec_6511 and c and sec_6512 relating to limitations in case of petition to tax_court payment of any portion of the tax made before the last day prescribed for the payment of the tax shall be considered made on such last day sec_6513 provides that for purposes of sec_6511 or sec_6512 any amount_paid as estimated income_tax for any taxable_year shall be deemed to have been paid on the last day prescribed sec_6151 provides in any case in which a tax i sec_3 required to be paid on or before a certain date or within a certain period any reference in this title to the date fixed for payment of such tax shall be deemed a reference to the last day fixed for such payment determined without regard to any extension of time for paying the tax for filing the return under sec_6012 for such taxable_year although by its own terms sec_6513 applies for the purposes of sec_6511 or sec_6512 this statutory treatment of early filed returns early payments of tax and payments of estimated income_tax is consistent with other provisions of the code and we consider it highly instructive with respect to the issue in this case see in re ripley supra cox v commissioner tcmemo_1987_482 sec_6201 which prescribes the commissioner's assessment authority provides that no unpaid amount of estimated_tax under sec_6153 or sec_6154 shall be assessed sec_6201 sec_6211 defines the term deficiency by reference to the tax shown on the taxpayer's return and specifically provides that the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payments on account of estimated_tax emphasis added sec_6211 and b consistent therewith sec_6501 provides that the limitations_period within which the commissioner must assess a tax_deficiency starts when the return is filed--not when an installment_payment was due--and a return of tax filed before the last day prescribed therefor is deemed filed on such last day sec_6501 and b all these provisions reflect that the last day prescribed for payment of the tax is the last day for filing the return irrespective of any installment payments of estimated_tax the terms of sec_6211 are expressly incorporated into sec_6653 sec_6653 applies to the portion of an underpayment described in paragraph of sec_6653 which in turn refers to the definition of the term underpayment provided in subsection c of sec_6653 sec_6653 provides in relevant part that the term underpayment means in the case of a tax to which sec_6211 is applicable a deficiency as defined in that section accordingly an underpayment or deficiency to which sec_6653 applies is determined by reference to the tax_shown_on_the_return without regard to any payments on account of estimated_tax the express interplay between sec_6211 and sec_6653 strongly suggests that in enacting sec_6653 congress equated the last date for payment with the due_date of the return our conclusion here is not novel but is consistent with a series of cases in which the issue in this case has been considered under various circumstances see in re ripley supra 90_tc_275 skyrms v the explanation of sec_6653 prepared by the staff of the joint comm on taxation states in part the addition_to_tax i sec_50 percent of the interest for the period beginning on the last day for payment of the underpayment ie the due_date of the return without regard to any extension of time for payment emphasis added staff of the joint_committee on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print pub l 95_stat_172 commissioner tcmemo_1997_69 cox v commissioner supra in ripley a bankruptcy case the court_of_appeals for the fifth circuit held that in view of the provisions of the code discussed above a payment of estimated_tax is not the equivalent of a payment of income_tax and that the income_tax is due and payable on the due_date of the return irrespective of whether the taxpayer made payments of estimated_tax for the year this court held in the kurt orban co and cox cases respectively that the effective date of sec_6653 did not preclude its application to underpayments of withholding_tax for required by sec_1442 or a deficiency resulting from the taxpayers' negligent failure to report income received during petitioners mistakenly rely on two revenue rulings that are inapposite to the issue before us revrul_79_69 1979_1_cb_134 and revrul_71_190 1971_1_cb_70 these rulings concern the effect of estimated_taxes on the earnings_and_profits of a corporation and the deductibility of estimated payments of state income taxes respectively we consider them distinguishable and unpersuasive with respect to the issue in the present case revrul_79_69 1979_1_cb_134 provides that mandatory estimated payments of federal income taxes should reduce earnings_and_profits of a cash-basis corporation in the year of payment revrul_71_190 1971_1_cb_70 provides that mandatory estimated payments of state income taxes are deductible for federal_income_tax purposes by a cash-basis corporation in the year of payment and we note that revenue rulings are not ordinarily precedential in this court 88_tc_630 based on the foregoing we hold that sec_6653 applies to the full amount of the deficiency agreed upon by the parties decision will be entered under rule
